             Case
              Case2:18-cv-00537-JLR
                   2:18-cv-00537-JLR Document
                                      Document181-1
                                               182 Filed
                                                    Filed07/08/20
                                                          07/02/20 Page
                                                                    Page11ofof22



                                                                  HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   JOHNNY B. DELASHAW, JR.,
                                                        CASE NO. 2:18-cv-00537-JLR
10                                 Plaintiff,
                                                        ORDER GRANTING THE SEATTLE
11                  v.                                  TIMES’ MOTION FOR OVERLENGTH
                                                        BRIEF RE MOTION TO EXCLUDE
12                                                      EXPERT TESTIMONY
     SEATTLE TIMES COMPANY, and
13   CHARLES COBBS,

14                                 Defendants.

15

16          THIS MATTER having come before the Court on Defendant The Seattle Times’ Motion
17   for Overlength Brief Re Motion to Exclude Expert Testimony, and the Court having considered
18   the Motion,
19          IT IS HEREBY ORDERED that The Seattle Times’ Motion for Overlength Brief Re
20   Motion to Exclude Expert Testimony is GRANTED. The Seattle Times is GRANTED leave to
21   file an overlength brief of no more than 18 pages in support of its Motion to Exclude Expert
22   Testimony, which is to be filed by July 8, 2020.
23

24

25

26

     ORDER GRANTING THE SEATTLE TIMES’ MOTION                            SUMMIT LAW GROUP PLLC
     FOR OVERLENGTH BRIEF RE MOTION TO EXCLUDE                            315 FIFTH AVENUE SOUTH, SUITE 1000
     EXPERT TESTIMONY - 1                                                  SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:18-cv-00537-JLR                                                 Telephone: (206) 676-7000
                                                                                   Fax: (206) 676-7001
            Case
             Case2:18-cv-00537-JLR
                  2:18-cv-00537-JLR Document
                                     Document181-1
                                              182 Filed
                                                   Filed07/08/20
                                                         07/02/20 Page
                                                                   Page22ofof22




 1

 2
           DATED this 8th day of July, 2020.


                                               A
 3

 4
                                               HONORABLE JAMES L. ROBART
 5                                             UNITED STATES DISTRICT COURT JUDGE
 6   Presented By:
 7   SUMMIT LAW GROUP PLLC
 8   Attorneys for Defendant Seattle Times Company

 9   By s/ Christopher T. Wion
     Jessica L. Goldman, WSBA #21856
10   Christopher T. Wion, WSBA #33207
     Tanya Nesbitt, WSBA #33207
11   Lisa Herb, WSBA # 23161
     315 Fifth Ave. S., Suite 1000
12   Seattle, WA 98104
     Tel: (206) 676-7000
13   Fax: (206) 676-7001
     Email: jessicag@summitlaw.com
14           chrisw@summitlaw.com
             tanyan@summitlaw.com
15           lisah@summitlaw.com

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING THE SEATTLE TIMES’ MOTION                  SUMMIT LAW GROUP PLLC
     FOR OVERLENGTH BRIEF RE MOTION TO EXCLUDE                  315 FIFTH AVENUE SOUTH, SUITE 1000
     EXPERT TESTIMONY - 2                                        SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:18-cv-00537-JLR                                       Telephone: (206) 676-7000
                                                                         Fax: (206) 676-7001
